Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 10/21/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-19 are allowed because the prior art of record fails to disclose that:
-the mounting terminal is formed by stacking a plurality of interlayer conductors as combined in claim 1.
- wherein the multilayer electronic component is a directional coupler; the inner conductor includes a main line and a secondary line; and the mounting terminal includes a pair of first mounting terminals connected to respective ends of the main line, and a pair of second mounting terminals connected to respective ends of the secondary line as combined in claims 9.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842